Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 6/7/2022 and the communication of 7/18/2022.
The following is the status of claims: 
Claims 1-3, 5, 7-9, 11, 13-16, 18, 20 have been Amended; 
Claims 4, 6, 10, 12, 17, and 19 have been cancelled.
Claims 7, 13 and 20 have been amended via Examiner’s Amendment.
Thus, claims 1-3, 5, 7-9, 11, 13-16, 18, and 20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 6/7/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron N. Pontikos on 7/18/2022.
The application has been amended as follows: 
IN THE CLAIMS

Please amend the first line of claim 7 as follows:
7. (CURRENTLY AMENDED) The apparatus of claim 1, further comprising program

Please amend the first line of claim 13 as follows:
13. (CURRENTLY AMENDED) The article of manufacture of claim 8, further comprising

Please amend the first line of claim 20 as follows:
20. (CURRENTLY AMENDED) The method of claim 14, further comprising:

  

REASONS FOR ALLOWANCE
Claims 1-3, 5, 7-9, 11, 13-16, 18, and 20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 14, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and 14):

“one or more computer readable storage media; and

computer program instructions, the computer program instructions being stored on the
one or more computer readable storage media for execution by the at least one computer
processor, and the computer program instructions including instructions to:

perform data harvesting on a subset of data in a data source;

determine, based on data harvested from the subset of data in the data source, a
likelihood that performing data harvesting on all of the data in the data source will meet
one or more compliance requirements; and

responsive to determining, based on the data harvested from the subset of data in
the data source, a likelihood below a threshold that performing data harvesting on all of
the data in the data source will meet the one or more compliance requirements:
adjust a size of the subset of data in the data source from which data harvesting is performed”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Dhayapule et al., US Pub. No. 2019/0079981, teaches a distributed network of participating Extract Transform Load (ETL) servers is received. Data source mappings are generated for the distributed network, where the data source mappings indicate which participating ETL servers in the distributed network have access to which tables in data sources. Network metrics are obtained that indicate, for each pair of participating ETL servers, an average data transmission
speed and a unit cost. Data source metrics are obtained for the tables in the data sources. A link mappings table is generated that lists mappings of each link to a network in between participating ETL servers. A plurality of distributed execution plans are generated using the network metrics, the data source metrics, and the link mappings table. An execution plan is selected from the plurality of execution plans according to an optimization criteria. The selected execution plan is executed;
and
Bishop et al., US Pub. No.: 2015/0052158, teaches a computer-implemented method is provided, for retrieving data and metadata according to a data harvesting criteria into an indexed repository, comprising providing a user interface allowing a user to define data harvesting criteria for adjusting a subset of data and metadata on an indexed repository. Responsive to a user utilizing the user interface by defining the data harvesting criteria, the subset of data and metadata on the indexed repository is adjusted according to the data harvesting criteria;


however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 5/1/2019, with particular attention to paragraphs 0037-0045; and the examiner also found figures 5 and 6 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152